DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-20 are currently pending and have been considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-narrowing elongated member” recited in claims 1 and 14 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 8-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

    PNG
    media_image1.png
    337
    567
    media_image1.png
    Greyscale
Independent claims 1 and 17 each recites “a non-narrowing elongated member.” The disclosure, however, shows only a narrowing elongated member. An annotated version of FIG. 2 is provided to the right, showing that applicant’s elongated member is indeed “narrowing” at both the for and aft ends. Nowhere in applicant’s specification is there any mention of the elongated member being “non-narrowing.”
 Thus, independent claims 1 and 17, along with dependent claims 2-4, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 10-17 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,450,062 to Bova et al. (“Bova”) in view of U.S. Patent No. 10,518,873 to Netzer (“Netzer”).
Regarding claim 1, Bova teaches a tiltrotor aircraft, comprising anon-narrowing elongated member (center section of 112, FIGS. 1B and 2B; see also 515, FIG. 5) having a forward end and an aft end (FIGS. 1B and 2B); a wing (120) operably coupled to the elongated member at a point between the forward end and the aft end; a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to the forward end of the elongated member, the forward rotor assembly operably rotatable between a vertical lift position and a horizontal flight position (FIGS. 1D-1E, 4B-4C, 5; Col. 12, lines 19-31), and an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to the aft end of the elongated member (FIGS. 1D-1E, 5), the aft rotor assembly configured in a vertical lift position (FIG. 1E), wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS.1D-1E, 5), wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIGS. 1E, 4B; Col. 5, lines 1-15; Col. 12, lines 19-31), and wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
However, in case it is argued that Bova does not explicitly teach this limitation, then Netzer teaches an aircraft, wherein during horizontal flight the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-15; Col. 10, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to improve efficiency and conserve power.
Bova does not explicitly teach during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member. 
Netzer teaches during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member (Col. 7, lines 47-59; Col. 11, lines 28-39; teaching the rotor blades are folded and parallel to the elongated member, and thus teaching the rotor blades are locked parallel to the elongated member).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member, as taught by Netzer, in order to reduce drag and facilitate forward flight (see, e.g., Netzer at Col. 7, lines 47-59).
Regarding claim 2, the combination of Bova and Netzer teaches wherein the vertical lift position disposes the rotor blades above the elongated member (Bova at FIG. 1E). 
Regarding claim 3, the combination of Bova and Netzer teaches wherein the rotor assemblies can feather, fold, or negative pitch the rotor blades (Netzer at Col. 7, lines 47-59).
Regarding claim 4, he combination of Bova and Netzer teaches wherein the horizontal flight position of the forward rotor assembly positions the forward rotor blades forward of the forward end of the elongated member (Bova at FIGS. 1D, 5). 
Regarding claim 6, the combination of Bova and Netzer teaches wherein the elongated member is a fuselage (Bova at FIGS. 1D, 5).
Regarding claim 8, the combination of Bova and Netzer teaches wherein the aft rotor assembly is configured to stop propulsion operation (Netzer at Col. 11, lines 4-13).
Regarding claim 9, the combination of Bova and Netzer teaches wherein the forward rotor assembly is configured as a puller rotor (Bova at Col. 4, lines 54-151), but the combination does not explicitly teach the aft rotor blades are feathered. 
Netzer, however, teaches to feather rotor blades when they are not as advantageous for a particular flight operation (Col. 11, lines 22-27, lines 65-67). While Netzer teaches that the forward rotor blades are feathered (while in the vertical lift position) (Col. 11, lines 22-27), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Netzer combination such that the aft rotor blades are feathered in order to reduce drag while in the forward flight position (see Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30).  
Regarding claim 10, the combination of Bova and Netzer teaches wherein the axis of the elongated member is a fuselage axis (Bova at FIGS. 1D-1E, 5).
Regarding claim 11, the combination of Bova and Netzer teaches wherein the rotor assemblies are configured as puller rotors or pusher rotors (Bova at Col. 4, lines 59-62; Col. 7, lines 5-10).
Regarding claim 12, the combination of Bova and Netzer teaches wherein the rotor assemblies configured as puller rotors have rotor blades configured with a positive pitch angle (Bova at Col. 7, lines 5-10; Col. 11, lines 18-24).
Regarding claim 13, the combination of Bova and Netzer teaches wherein the rotor assemblies configured as pusher rotors have rotor blades configured with a negative pitch angle (Bova at Col. 11, lines 18-24).
Regarding claim 14, Bova teaches a method for transitioning a tiltrotor aircraft from vertical lift to horizontal flight (Col. 11, lines 11-24), comprising: operating a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to a forward end of a non-narrowing elongated member (center section of 112, FIGS. 1B and 2B; see also 515, FIG. 5) in a vertical lift position with the forward rotor blades positioned above the elongated member (FIG. 1E); rotating the forward rotor assembly between the vertical lift position and a horizontal flight position with the forward rotor blades positioned forward of the elongated member (Col. 11, lines 11-16; FIG. 1D); and operating an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to an aft end of the elongated member in a vertical lift position with the aft rotor blades positioned above the elongated member (FIG. 1E) wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS. 1D-1E, 5), wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIG. 1E, 4B; Col. 5, lines 1-15; Col. 12, lines 19-31), wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60); and wherein the forward rotor assembly is operable for propulsion as it rotates between the vertical lift and horizontal lift positions (Col. 5, lines 1-15). 
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
However, in case it is argued that Bova does not explicitly teach an aircraft that operates during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation, then Netzer teaches an aircraft, wherein during horizontal flight the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-15; Col. 10, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to improve efficiency and conserve power. 
Bova does not explicitly teach during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member. 
Netzer teaches during horizontal flight, the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member (Col. 7, lines 47-59; Col. 11, lines 28-39; teaching the rotor blades are folded and parallel to the elongated member, and thus teaching the rotor blades are locked parallel to the elongated member).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member, as taught by Netzer, in order to reduce drag and facilitate forward flight (see, e.g., Netzer at Col. 7, lines 47-59).
Regarding claim 15, the combination of Bova and Netzer teaches wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a vertical flight direction to a horizontal flight direction (Bova at Col. 6, lines 33-37; Col. 11, lines 11-24).
Regarding claim 16, the combination of Bova and Netzer teaches wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a horizontal flight direction to a vertical flight direction (Bova at Col. 6, lines 33-37; Col. 5, lines 1-33).
Regarding claim 17, the combination of Bova and Netzer teaches wherein the aft rotor assembly is configured to be idle during horizontal flight (Bova at Col. 12, lines 49-60; Netzer at Col. 11, lines 4-15). 
Regarding claim 18, the combination of Bova and Netzer teaches each and every element of claim 14 as discussed above, but the combination does not explicitly teach wherein the rotor blades are feathered when the aft rotor assembly is idle during horizontal flight.  
Netzer, however, teaches to feather rotor blades when they are not as advantageous for a particular flight operation (Col. 11, lines 22-27, lines 65-67). While Netzer teaches that the forward rotor blades are feathered (while in the vertical lift position) (Col. 11, lines 22-27), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Netzer combination such that the aft rotor blades are feathered during horizontal flight in order to reduce drag (see Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30).  
Regarding claim 19, the combination of Bova and Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Bova at Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60).
Also, in case it is argued that Bova does not explicitly teach this claim limitation, then Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Netzer at Col. 11, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that an idle configuration stops the propulsion operation of the aft rotor assembly, as taught by Netzer, in order to conserve power. 
Regarding claim 20, the combination of Bova and Netzer teaches wherein the aft rotor blades are folded when the aft rotor assembly is idle during horizontal flight (Netzer at Col. 7, lines 47-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the aft rotor blades are folded when the aft rotor assembly is idle during horizontal flight, as taught by Netzer, in order to reduce drag.
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
As discussed above, the combination of Bova and Netzer teaches each and every element of independent claims 1 and 14, including “a non-narrowing elongated member.” As shown in FIGS. 1B, 2B, and 5 of Bova, the center portion of 112 (shown as 515 in FIG. 5) is indeed a non-narrowing elongated member. 
Also, the combination of Bova and Netzer teaches “during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member,” as recited in claims 1 and 14.
Netzer teaches that during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member. For example, Netzer reads: 
 Optionally, when the [dual mode tiltable proprotor assembly] is pivoted in a horizontal orientation for airplane mode, both upstream and downstream proprotors are rotated to provide forward thrust. Alternatively, only the upstream proprotor is rotated in airplane mode while the downstream proprotor is unused… to transition from helicopter to mode to airplane mode, a downstream proprotor which was providing lift during helicopter may gradually slow down, then optionally stop rotation. Concurrently, an upstream proprotor may begin rotating and/or gradually increase rotation speed. (Col. 11, lines 1-15.)

 During airplane mode, blades of a downstream proprotor can increase drag and reduce efficiency of forward flight. In accordance with an embodiment of the disclosure, blades of the unused downstream proprotor may be foldable towards a downstream direction, transitioning from a deployed state into a folded state, in order to advantageously provide a reduced aerodynamic profile of the downstream proprotor during forward flight. (Col. 11, lines 28-35.)

As shown above, the description of Netzer teaches “during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation and the aft rotor assembly is configured in the vertical lift position with no propulsion operation, and the aft rotor blades locked parallel to the elongated member,” as recited in claims 1 and 14. 
Regarding applicant’s arguments directed to Netzer’s teaching of a forward boom, these arguments are not directed to any particular claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments directed to the combination of Bova and Netzer, the motivation was clearly pointed out in the previous Office Actions and also above. Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to improve efficiency and conserve power. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured with the aft rotor blades locked parallel to the elongated member, as taught by Netzer, in order to reduce drag and facilitate forward flight (see, e.g., Netzer at Col. 7, lines 47-59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644